DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on August 18, 2021 have been entered.
Claims 1-5 have been amended.

Response to Arguments
Applicant’s arguments filed on August 18, 2021 have been fully considered but are not persuasive.

Applicant’s argument:
Claims 1 and 4-5 stand rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wei et al. (U.S. Pub. No. 2017/0047999). This rejection is respectfully traversed. 
Applicant's invention also relates to designing a network configuration for a network. Of note, applicant's invention more efficiently determined the network configuration by calculating the optical path candidate and the optical interface combination candidate without taking into consideration unnecessary patterns of the network configuration. See paragraph [0105] of the published application. The pending claims have been amended to clarify this aspect. In particular, claim 1 recites "creating calculating a combination candidate set of the link portion apparatuses ..., where each candidate in the combination candidate set has a total capacity that is less than or equal to the maximum total capacity; [and] calculating ... an optimal combination candidate for each of the links on the basis of a calculation 
Wei also relates generally to designing and configuring packet optical networks. In contrast, Wei does not disclose this tiered approach for defining and solving an optimization problem as recited in the pending claims. Specifically, Wei does not teach restriction input (i.e., candidates in the combination candidate set) to an optimization problem, i.e., by creating a combination candidate set of link portion apparatuses, where each candidate in the combination candidate set has a total capacity that is less than or equal to the maximum total capacity. For at least this reason, it is respectfully submitted that Claims 1, 4 and 5, along with claims depending therefrom, defines patentable subject matter over Wei.	

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that Wei does not teach  "creating calculating a combination candidate set of the link portion apparatuses ..., where each candidate in the combination candidate set has a total capacity that is less than or equal to the maximum total capacity” without providing additional details in the claim, however as presented below Wei teaches this subject matter([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network.)([0061] Fig. 10 At step 1008, the server determines {calculates} a total number of optical channels {link portion apparatuses or interfaces or ports} and optical channel data units that are required based on the packet reachability graph and the packet layer capacity planning)({Table 1 and Table 2] PRG Link actual costs of associated line cards for a new packet link, LinkQOS, MaxNum, Maximum number of Tunnel allowed, maximum number of protection qroup {VLAN ports}),) ([0040-0047] Fig. 3 the server determines whether the network configuration is acceptable based on predefined user objectives, a bandwidth threshold, a capacity threshold,).
([0073-0075] Fig. 16 Method 1600 may be implemented by a server for dimensioning NNI link resources using a shortest-path-first (SPF) algorithm based on adaptive weighting. Method 1600 may be employed for packet transport designing, packet layer capacity planning, and NNI link dimensioning for a packet optical network)([0064] The packet transport sub-system design 1102 is responsible for dimensioning the packet layer capacity (e.g., the set of NNI links between each pair of PRG nodes) to be established in the network based on the aggregation of traffic flows such as E-line, E-LAN/VPLS, and E-tree services.);

Examiner recommends applicant to provide clear definitions for the terminologies used in the claim language such as “transfer apparatus”, “link portion apparatus”, “lines”, “path candidate set”, “line information”, “optimal path candidate”, “total cost”, “combination candidate”, “combination candidates” and other limitations/terminologies. These terminologies used in the claims create confusions to one of the ordinary skilled in the art when interpreting the limitations in the claims. 
Examiner recommends applicant to be consistent throughout the set of claims when introducing new terms in the limitations which would make the claims more readable. See MPEP 7.30.03.h. 

Plain Meaning I, Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16977966 and co-pending application 16977934
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977934 in view of (“Wei”, US 20170047999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977934 states these limitations “enabling only the path candidate of each of the lines to be selected and uniquely deriving a combination candidate of the line potion apparatuses for each of the links from the selected candidate of each of the lines” which are not explicitly stated in the current application 16977966. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16977966  in view of co-pending application 16977934 in order to have “enabling only the path candidate of each of the lines to be selected and uniquely deriving a combination candidate of the line potion apparatuses for each of the links from the selected candidate of each of the lines” (Wei [0075]Each path is verified and the path with the minimum weight may be selected) because it would provide a path selection method under certain criteria in order to improve the network design and configuration. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16977966 and co-pending application 16977911
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977911 in view of (“Wei”, US 20170047999 A1) and (“Sierecki”, US 20070053342 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977911 states these limitations “second calculation unit configured to (Sierecki [0063-0065][0027][0074] Figs. 1, 7 and 8) because it would provide administrative costs to determine network paths to communicate across a data network more efficiently and more accurately, and would provide effective indicators when designing and configuring the network at early stages.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16977966 and co-pending application 16977985
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977985 in view of (“Wei”, US 20170047999 A1) and (“Hashiguchi”, US 20150023666 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977985 states these limitations “a first processing unit including a calculation (Hashiguchi [0093][0099-0111] Figs 8, 10) because it would protect traffic when sharing different lines, improve network recovery performance, and shorten network design and configuration time. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16977966 and co-pending application 16978011
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16978011 in view of (“Wei”, US 20170047999 A1) and (“Sierecki”, US 20070053342 A1). Although the claims at issue are not identical, they are not (Sierecki [0039][0093] Equation1, Figs 7, 9C) because it would determine administrative cost and performance measurement of the network more efficiently considering all elements in the network. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it recites the term “where the optical combination candidates”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this as optimal combination candidates.
Regarding claims 2-3: dependent claims are rejected based on their dependency from the rejected claim 1
 
Regarding claim 4, it recites the term “where the optical combination candidates”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this as optimal combination candidates.

Regarding claim 5, it recites the term “where the optical combination candidates”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this as optimal combination candidates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei.

Regarding claim 1, Wei teaches a network design apparatus for designing a network configuration for a network ([0036] Fig. 1 Design server) in which a transfer apparatus ([0035] network elements, routers, switches {transfer apparatus}) is disposed for each of a plurality of communication hubs and the communication hubs are connected via a link by a link portion apparatus in the transfer apparatus ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites {communication hubs} across a network), the network design apparatus comprising: 
A processor, and a storage medium having computer program instructions stored thereon, when executed by the processor ([0008]  the disclosure includes an apparatus comprising a receiver configured to obtain network information that comprises an optical reachability graph for a packet optical network, a memory, and a processor coupled to the receiver and the memory, and configured to generate a set of packet reachability graphs using the network information), perform to
receive an input of topology information on a connection state between the communication hubs ([0041]  the server obtains network information comprising an optical reachability graph for a network.), line information regarding a plurality of lines accommodated in the network ([0041] Network information may comprise fiber topology and site information,), apparatus information regarding the transfer apparatus disposed at the communication hub and the link portion apparatus in the transfer apparatus, and design parameter information regarding parameters used in the design ([0041] Network information may comprise fiber topology and site information, traffic flow information, and network timing information. Fiber topology and site information may include, but is not limited to, the optical reachability graph for the network, site specifications, fiber specifications, and network element specifications {apparatus information}, ELAN, ETREE, Eline, physical fiber network, optical components configuration)([0059]  Fig. 3  step 302, the server obtains an optical reachability graph 1050 and packet capability site configurations 1052.); 
to calculate a path candidate set of each of the lines on the basis of the topology information, the line information, and the design parameter information ([0042-0043] Fig. 3 Steps 2, 3 the server, performs data manipulations and generates one or more packet reachability graphs using the network information)([0043] Fig. 7, Fig. 8 Fig. 9 are different path candidate sets in the design)([0041] Network information may comprise fiber topology and site information, traffic flow information, and network timing information. Fiber topology and site information may include, but is not limited to, the optical reachability graph for the network, site specifications, fiber specifications, and network element specifications {apparatus information}, ELAN, ETREE, Eline, physical fiber network, optical components configuration) 
to calculate a maximum total capacity, the maximum total capacity being a maximum value of a total capacity of the link portion apparatuses in the link, on the basis of the topology information, the line information, the apparatus information, and the path candidate set of each of the lines ([0058] Fig. 10  The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network)([0061-0067] Fig. 11 the server obtains packet traffic flows 1054 and performs packet layer capacity planning using the packet reachability graph, step 1008, the server determines a total number of optical channels and optical channel data units that are required based on the packet reachability graph and the packet layer capacity planning)([0065] Equation 1, The required bandwidth can be computed using the following formula: Bandwidth=CIR+EIR*TBR.), and 
create a combination candidate set of the link portion apparatuses on the basis of the apparatus  information([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network.)([0061] Fig. 10 At step 1008, the server determines {calculates} a total number of optical channels {link portion apparatuses or interfaces or ports} and optical channel data units that are required based on the packet reachability graph and the packet layer capacity planning)({Table 1 and Table 2] PRG Link actual costs of associated line cards for a new packet link, LinkQOS, MaxNum, Maximum number of Tunnel allowed, maximum number of protection qroup {VLAN ports}),)where each candidate in the combination candidate set has a total capacity that is less than or equal to the maximum total capacity ([0040-0047] Fig. 3 the server determines whether the network configuration is acceptable based on predefined user objectives, a bandwidth threshold, a capacity threshold,)
calculate, by minimizing a total cost value in the overall network, an optimal path candidate of each of the lines ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network. The server also maps the packet NNI link resource into the optical layer topology, determines the set of viable optical paths in the network and the network equipment that meet the service requirements, and looks up the best path with minimal cost for that service) and an optimal combination candidate for each of the links on the basis of the path candidate set for each of the lines, where the optical combination candidates are selected from the combination candidate set of line portion apparatuses ([0073-0075] Fig. 16 Method 1600 may be implemented by a server for dimensioning NNI link resources using a shortest-path-first (SPF) algorithm based on adaptive weighting. Method 1600 may be employed for packet transport designing, packet layer capacity planning, and NNI link dimensioning for a packet optical network)([0064] The packet transport sub-system design 1102 is responsible for dimensioning the packet layer capacity (e.g., the set of NNI links between each pair of PRG nodes) to be established in the network based on the aggregation of traffic flows such as E-line, E-LAN/VPLS, and E-tree services.); and 
([0036] generates packet reachability graphs, generate packet transport design and an optical transport design for a network configuration based on the packet reachability graph)([0058] The server implements method 1000 to generate and implement a network configuration for a packet optical network)([0062-0063]  the server determines routing and wavelength assignments to generate a network configuration.)([0071-0077] Figs. 12,13,14, 15 mapping {deriving} ports {link portion apparatus} and different lines {links}).

Regarding claim 4, claim 4 can be rejected with the same reasoning as claim 1.

Regarding claim 5, claim 5 can be rejected with the same reasoning as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, in view of Hashiguchi et al. (“Hashiguchi”, US 20150023666 A1) hereinafter Hashiguchi.

Regarding claim 2, Wei teaches the network design apparatus according to claim 1 wherein the computer program instructions further perform to:
Wei does not explicitly teach calculates a total contracted band for each of the links when each of the lines is accommodated in a path with a largest number of hops among the path candidate set, calculates, for each of the links, a total capacity of the link portion apparatuses corresponding to the total contracted band on the basis of the total contracted band for each of the links, calculates a maximum value of the total capacity of the link portion apparatuses corresponding to the total contracted band as the maximum total capacity, however
Hashiguchi teaches calculates a total contracted band for each of the links when each of the lines is accommodated in a path with a largest number of hops among the path candidate set ([0098-0105] step st14 in Fig. 10 estimates the bandwidths and the number of HO-ODUs for each path)([Abstract]  select one or more paths formed among nodes in a network according to demands of bandwidths, determine a plurality of working communication routes and a plurality of protecting communication routes that connect the nodes to each other, respectively and estimate bandwidths and the number of communication lines required in one or more selected paths, respectively)([0014-0015] estimate bandwidths and the number of communication lines required in one or more selected paths, respectively)([0095-0107] Fig. 8 Topology Information, Path Information, Demand Information, Pattern Information)([0101-0105] candidate of route 1 through candidate of route 5, each with multiple number of hopes, candidate routes 1,2, 3 have 4 hopes and have the largest number of hopes among route candidates),
calculates, for each of the links, a total capacity of the link portion apparatuses corresponding to the total contracted band on the basis of the total contracted band for each of the links ([0094] The second processing unit 101 reads from the HDD 13 the topology information 130, the fault pattern information 139, the demand information 132, the route information 133, and the line information 134 and allocates the TS of each HO-ODU to each communication route, based on each information 132 to 134. The second processing unit 101 generates channel allocation information 135 {link portion apparatuses for each of links with total capacity} representing an allocation result of the TS and records the generated channel allocation information 135), and 
calculates a maximum value of the total capacity of the link portion apparatuses corresponding to the total contracted band as the maximum total capacity ([0094] The second processing unit 101 reads from the HDD 13 the topology information 130, the fault pattern information 139, the demand information 132, the route information 133, and the line information 134 and allocates the TS of each HO-ODU to each communication route, based on each information 132 to 134. The second processing unit 101 generates channel allocation information 135 {link portion apparatuses for each of links} representing an allocation result of the TS and records the generated channel allocation information 135)([0122] Fig. 10, generates the route information 133 and the line information 134 according to an estimation result {bandwidth estimation in step St14} (step St15))([0122] The route information 133 represents the working communication route and the protecting communication route as a set of one or more paths for each demand. The line information 134 represents the bandwidths and the number of HO-ODU for each path).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei in view of Hashiguchi in order to calculate a total contracted band for each of the links, calculate total capacity of the line portion apparatuses, and calculate a maximum value of total capacity because it would provide means to direct traffic utilizing certain path with high bandwidth more efficiently and improve performance and optimization of the network configurations.

Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, and Hashiguchi et al. (“Hashiguchi”, US 20150023666 A1) hereinafter Hashiguchi, in view of Sella (“Sella, US 20150085698 A1) hereinafter Sella.

Regarding claim 3, Wei and Hashiguchi the network design apparatus according to claim 2, the computer program instructions further perform to
Wei and Hashiguchi do not explicitly teach calculates the combination candidate set of the link portion apparatus on condition that a total capacity of the link portion apparatuses is different for each of the combination candidates in the combination candidate set of the link portion apparatus, and that the total capacity of the link portion apparatuses in each of the combination candidates of the combination candidate set of the link portion apparatus is equal to or smaller than the maximum total capacity, however 
Sella teaches calculates the combination candidate set of the link portion apparatus on condition that a total capacity of the link portion apparatuses is different for each of the combination ([0007] a computer-implemented method evaluates utilization {capacity} of a mesh network including a plurality of switching devices)([0071]  the links in the network may have different capacities.)([0030] the resources available on network 104 are evaluated to determine whether links to be assigned to the connection can meet the service level requirement of the connection. For example, the links to be assigned to the connection may be evaluated to determine whether they have available capacity {maximum total capacity} equal or greater than the bandwidth {total capacity of the link portion apparatuses} required by the connection.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei and Hashiguchi in view of Sella in order to calculate the combination candidate set on condition and the total capacity is equal to or smaller than the maximum total capacity because it would help manage and allocate the appropriate bandwidths fitting the appropriate links with sufficient capacities which lead to better network optimization with different links and diverse topology.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
 /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444